Martin, J.
The plaintiff states that his intestate, being desirous to obtain money for the purchase of a tract of land from the government of the United States, applied to the defendant, and. as the best way to secure the re-payment of the money, proposed to permit him to take the certificates of entry from the Register and Receiver in his, the defendant’s, name ; that, accordingly, the *81defendant made a joint note with the plaintiff’s intestate, on the faith of which the latter realized the money , that on this the defendant entered into a written obligation, to transfer all his right to the land thus purchased to the intestate, on. the payment of the amount of said note ; that the note has long ago been paid by the intestate ; and that the defendant refuses to permit the land to fall into the estate of the intestate, and fraudulently seeks to avail himself of the apparent title, of which he is in possession.
The defendant relies on a plea of the general issue. There was a verdict and judgment against him, and he has appealed.
The plaintiff’s evidence consists of the obligation of the defendant to convey the land, and of the production of the joint note of his intestate and the defendant, from among the papers of the estate. The defendant has not pretended that he has paid any part of the note. His counsel has, indeed, urged that the purchase was a joint one, between the intestate and him ; but this is negatived by the written obligation, and by the testimony of the man who discounted the note on the defendant’s credit.

Judgment affirmed.